MORRIS, Judge.
 Defendant’s first two assignments of error are directed to the denial of his motions for judgment as of nonsuit. Our Supreme Court has said in State v. Cutler, 271 N.C. 379, 156 S.E. 2d 679 (1967), that “(u)pon a motion for judgment as of nonsuit in a criminal action, the evidence must be considered by the court in the light most favorable to the State, all contradictions and discrepancies therein must be resolved in its favor and it must be given the benefit of every reasonable inference to be drawn from the evidence.” Our Supreme Court has also said that “ (r) egardless of whether the evidence is direct, circumstantial, or both, if there is evidence from which a jury could find that the ofíense charged has been committed and that defendant committed it, the motion to nonsuit should be overruled.” State v. Goines, 273 N.C. 509, 160 S.E. 2d 469 (1968), and cases there cited. This Court has laid down the same tests in State v. Williams, 3 N.C. App. 463, 165 S.E. 2d 52 (1969). Applying these principles to the evidence in this case, it is obvious that there was plenary evidence from which the jury could find that the offense charged had been committed and that the defendant committed it. These assignments of error are overruled.
“The motion to set aside the verdict as being contrary to the evidence was addressed to the sound discretion of the trial *699judge, whose ruling is not reviewable on appeal in absence of manifest abuse of discretion.” State v. Massey, 273 N.C. 721, 161 S.E. 2d 103 (1968). No abuse of discretion has been shown.
In the trial of this case in the Superior Court, we find
No error.
Judges Brock and Graham concur.